            Case 4:19-cv-05164-EFS                  ECF No. 20           filed 06/25/20    PageID.931 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington
                                                                                                               Jun 25, 2020
                         WILLIAM S.,
                                                                                                                   SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:19-CV-5164-EFS
                                                                     )
                ANDREW M. SAUL, THE                                  )
               COMMISSIONER OF SOCIAL
                     SECURITY,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 13, is DENIED. The Commissioner’s Motion for Summary
’
              Judgment, ECF No. 17, is GRANTED. Judgment is entered in favor of the Defendant.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                 Edward F. Shea                              on motions for
      summary judgment.


Date: June 25, 2020                                                          CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Virginia Reisenauer
                                                                                          (By) Deputy Clerk

                                                                             Virginia Reisenauer
